         Case 2:14-cr-00384-APG-CWH Document 86 Filed 03/26/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                            Case No.: 2:14-cr-00384-APG-CWH

 4         Plaintiff                                          Order for Status Report

 5 v.

 6 GERALD LESLIE TATE,

 7         Defendant

 8        I ORDER the parties to file a joint status report regarding defendant Gerald Tate’s second

 9 motion to vacate under 28 U.S.C. § 2255 (ECF No. 61) by April 16, 2021.

10        DATED this 26th day of March, 2021.

11

12
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
